991 F.2d 801
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Irene DICKERSON, Appellant,v.HCA HEALTH SERVICES OF MIDWEST, doing business as DoctorsHospital, Inc. Appellee.
No. 92-3151.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 9, 1993.Filed:  April 16, 1993.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
ED.Ark.


2
AFFIRMED.


3
Irene Dickerson appeals from the District Court's1 judgment for defendant HCA Health Services of Midwest, Inc.  (HCA), in her Title VII employment discrimination action.  We affirm.


4
Dickerson, who is black, has been employed by HCA since 1981.  Dickerson earned a promotion from distribution clerk to data-entry clerk in 1987.  In 1990, Dickerson sought another promotion to distribution supervisor.  Dickerson and Lester Boyce, who is white, were the top two candidates.  Because Alan Dewberry and Ruthann Magness (the management officials responsible for evaluating the candidates) believed that Boyce had performed better than Dickerson had in interviews, Boyce received the promotion.  After receiving a right-to-sue letter from the Equal Employment Opportunity Commission, Dickerson brought this action claiming that she had been denied the promotion because of her race.  After a two-day bench trial, the District Court entered judgment for HCA.


5
Upon careful review of the trial transcript, we conclude that the District Court did not clearly err in finding that the reasons given by Dewberry for the non-promotion were credible.  See Fed.  R. Civ. P. 52(a);   Anderson v. Bessemer City, 470 U.S. 564, 575 (1985) (special deference accorded to trial court findings regarding credibility of witness).  Further, we conclude that the District Court did not err in holding that Dickerson failed to prove a discriminatory motive for her non-promotion on the part of HCA.   See United States Postal Serv.  Bd. of Governors v. Aikens, 460 U.S. 711, 715-16 (1983).  We reject Dickerson's remaining arguments as meritless.


6
Accordingly, we affirm the judgment of the District Court.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas